Citation Nr: 1760966	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-07 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for coronary artery disease.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to higher initial ratings for depressive disorder, evaluated as 30 percent disabling prior to April 14, 2017, and as 50 percent disabling from that date.

6.  Entitlement to an increased rating in excess of 10 percent for right foot hammer toes with callouses.

7.  Entitlement to an increased rating in excess of 10 percent for left foot hammer toes with callouses.

8.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran had active service from July 1976 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

An October 2012 rating decision denied service connection for hypertension, bilateral hearing loss, sleep apnea, a left shoulder disability, gout, and coronary artery disease.  In his February 2009 substantive appeal, the Veteran specified that he wished to perfect his appeal with respect to the issues of entitlement to service connection for hypertension, bilateral hearing loss disability, sleep apnea, and coronary artery disease.

A June 2014 rating decision granted service connection for depressive disorder and assigned a 30 percent evaluation, and continued 10 percent evaluations for the Veteran's right and left foot hammer toes.  

A November 2016 rating decision denied a TDIU.

In April 2017, the Board remanded the appeal for action by the Agency of Original Jurisdiction (AOJ).  

While the appeal was in remand status, the AOJ awarded a 50 percent disability rating for service-connected depressive disorder, effective April 14, 2017, the date of a VA psychiatric examination.  As this increase did not constitute a full grant of the benefit sought on appeal, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Hypertension was not manifest in service or within one year of separation from service, and is unrelated to service.  Hypertension is unrelated to a service-connected disability.

2.  Sleep apnea was not manifest in service and is unrelated to service.  Sleep apnea is unrelated to a service-connected disability.

3.  Coronary artery disease was not manifest in service or within one year of separation from service, and is unrelated to service.  Coronary artery disease is unrelated to a service-connected disability.

4.  Bilateral hearing loss disability was not manifest in service or within one year of separation from service, and is unrelated to service.

5.  For the period prior to April 14, 2017, depressive disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to depressed mood, chronic sleep impairment, and disturbances of motivation and mood.

6.  For the period from April 14, 2017, depressive disorder is manifested by occupational and social impairment with reduced reliability and productivity due to depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.

7.  Right foot hammer toes with callouses affects all toes; there is no evidence of acquired claw foot.

8.  Left foot hammer toes with callouses affects all toes; there is no evidence of acquired claw foot.

9.  The Veteran is in receipt of service connection for depressive disorder, evaluated as 50 percent disabling; and right and left foot hammer toes, each evaluated as 10 percent disabling.  His combined evaluation for compensation is 60 percent.  

10.  The evidence of record does not show a disability picture that warrants referral to the Director of the Compensation and Pension Service for extraschedular consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b).


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been so incurred or aggravated; hypertension is not proximately due to or the result of service-connected disease or injury.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).  

2.  Sleep apnea was not incurred in or aggravated by service, and is not proximately due to or the result of service-connected disease or injury.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

3.  Coronary artery disease was not incurred in or aggravated by service and may not be presumed to have been so incurred or aggravated; hypertension is not proximately due to or the result of service-connected disease or injury.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).  

4.  Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

5.  For the period prior to April 14, 2017, the criteria for a rating in excess of 30 percent for depressive disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).

6.  For the period from April 14, 2017, the criteria for a rating in excess of 50 percent for depressive disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).

7.  The criteria for an evaluation in excess of 10 percent for right foot hammer toes with calluses have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.71a, DC 5282 (2017).

8.  The criteria for an evaluation in excess of 10 percent for left foot hammer toes with calluses have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.71a, DC 5282 (2017).

9.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16, 4.18, 4.19, 4.25 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  

Letters dated in August 2011, February 2014, and May 2017 discussed the evidence necessary to support the Veteran's claims.  The evidence of record was discussed, and the Veteran was instructed as to the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the record.  The Veteran was afforded relevant VA examinations, and the Board finds that they are adequate for the purpose of deciding the Veteran's claims, as they were conducted by neutral, skilled providers who conducted complete examinations and considered the Veteran's history in reaching their conclusions.

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.
Analysis

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular renal disease and diseases of the central nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a)(2017).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

		Hypertension

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of hypertension.  

On initial consultation at Arkansas Cardiology in August 2007, the Veteran's reported history included hypertension and sleep apnea.  The Veteran expressed concern with his family's strong history of coronary artery disease.  He denied chest pain.  The provider noted that the Veteran had had a normal stress test approximately one year previously.  

On VA examination in July 2017, the diagnosis was hypertension.  The examiner noted that date of diagnosis was 2007.  He indicated that he found no evidence of chronic hypertension prior to that date.  He noted that laboratory testing revealed no end organ damage during that time to account for hypertension onset or aggravation.  Thus, he concluded that the Veteran's hypertension was essential, without a secondary cause or aggravation from the Veteran's service-connected conditions.  He pointed out that, in general, musculoskeletal issues and mood disorders were not a known secondary cause of hypertension in the absence of end organ damage from those issues.  

Having reviewed the record with respect to this issue, the Board concludes that service connection for hypertension is not warranted.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In fact, the first objective post-service evidence indicating hypertension dates to 2007; therefore, presumptive service connection for hypertension is not warranted.  Notably, while the Veteran was advised of the necessity for evidence demonstrating hypertension since service, he did not identify such.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, records indicating hypertension date to 2007, many years following the Veteran's separation from service.  Contemporaneous records do not demonstrate continuous symptoms since service.  Thus, continuity is not shown.  

The Board has also determined that service connection hypertension is not warranted on a secondary basis.  In this regard the Board notes that the July 2017 VA examiner concluded that there was no relationship between the Veteran's hypertension and his service-connected disabilities.  He noted that laboratory testing revealed no end organ damage supportive of a finding of secondary cause or aggravation from the service-connected psychiatric disorder or bilateral foot disability. 

To the extent that the Veteran asserts that he has hypertension that is related to service or a service-connected disability, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current hypertension because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Therefore, any argument by the Veteran that a hypertension is related to service or a service-connected disability is not probative.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates a diagnosis of hypertension, it does not contain reliable evidence which relates this claimed disability to any incident of service or to service connected disability.  

For these reasons, the Board concludes that the claim of entitlement to service connection for hypertension must be denied as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Sleep Apnea and Coronary Artery Disease

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of sleep apnea or a heart disorder.  

Records from Arkansas Cardiology indicate that coronary artery disease was diagnosed at the time of an inferior myocardial infarction in April 2009.  

On initial sleep consultation in November 2010, the diagnosis was obstructive sleep apnea.  

In August 2017, a VA examiner diagnosed hypertension, but concluded that it was not related to the Veteran's service-connected disabilities.  He also indicated that hypertension is not directly causative of sleep apnea.  Rather, he stated that sleep apnea can lead to hypertension.  Thus, he concluded that there was no causation or aggravation of sleep apnea from hypertension.  With respect to coronary artery disease, he indicated that it usually developed over several years.  He noted that he could date hypertension back to just prior to the diagnosis of coronary artery disease.  Thus, he concluded that he could not provide an opinion on whether hypertension caused or aggravated coronary artery disease without resort to speculation.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for sleep apnea.  In this regard, the first evidence of sleep apnea dates to 2010, many years following separation from service.  Contemporaneous records do not demonstrate continuous symptoms since service.  Thus, continuity is not shown.  

The Board also concludes that service connection is not in order for coronary artery disease.  The weight of the evidence does not demonstrate credible evidence of pathology in proximity to service or within years of separation.  In fact, the first objective post-service evidence indicating coronary artery disease dates to 2009; therefore, presumptive service connection for coronary artery disease is not warranted.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, findings suggestive of a heart condition date to 2008, many years following the Veteran's separation from service.  Contemporaneous records do not demonstrate continuous symptoms since service.  Thus, continuity is not shown.  

With regard to any argument that sleep apnea or coronary artery disease is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnosis because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Therefore, any argument by the Veteran that a heart disability is related to service is not probative.  

To the extent that the Veteran argues that service connection is warranted as secondary to hypertension, service connection has not been established for that disability.  As such, there is no basis upon which to grant service connection on a secondary basis.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates diagnoses of sleep apnea and coronary artery disease, it does not contain reliable evidence which relates these claimed disabilities to any incident of service or to service-connected disability.  

For these reasons, the Board concludes that the claim of entitlement to service connection for a heart disability must be denied as the preponderance of the evidence is against the claim.  The doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

	Bilateral Hearing Loss Disability

The Court of Appeals for Veterans Claims (Court) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of hearing loss.  

On audiometric testing in August 1981, the following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
5
0
5
0
0

In February 1983, the Veteran was seen for buildup of wax in his right ear.  The ear was flushed.  

In July 1983, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
20
10
15
15
10

On VA examination in February 2012, the Veteran's history was reviewed.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
65
65
LEFT
20
30
45
60
60

Speech recognition scores were 98 percent bilaterally.  The diagnosis was sensorineural hearing loss.  The examiner stated that he could not provide an opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation. She noted that the Veteran had three audiograms during service, in June 1976 and August 1981, which showed hearing within normal limits for both ears, and in July 1983, showing hearing within normal limits for both ears from 500-4000 Hz, and a mild hearing loss at 6000 Hz for both ears.  She indicated that the Veteran's last available audiogram was obtained a year and a half before he was discharged.  She concluded that, in order to provide an opinion as to whether or not his current hearing loss was caused by acoustic trauma, she would need to have an exit audiogram from 1984.  She stated that there was no record of acoustic trauma, typically a onetime event, found in the Veteran's file.  She acknowledged a record dated in February 1983 documenting complaints of difficulty hearing and a finding of wax occlusion, but pointed out that no other complaints of hearing problems were noted.  

Having carefully reviewed the evidence pertaining to this claim, the Board has determined that service connection is not warranted.  While the evidence reveals that the Veteran has current hearing loss disability, the most competent and probative evidence of record does not etiologically link this disability to service or any incident therein.  In this regard, the first evidence of hearing loss disability dates to 2012, many years following the Veteran's separation from service; therefore, presumptive service connection for bilateral hearing loss disability is not warranted.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, records indicating hearing loss date to 2012.  Contemporaneous records do not demonstrate continuous symptoms since service.  Thus, continuity is not shown.  

Moreover, the February 2012 VA examiner concluded that she could not provide an opinion regarding the etiology of the Veteran's claimed hearing loss.  She reasoned that in order to provide an opinion as to whether current hearing loss was caused by in-service acoustic trauma, she would need to review an exit audiogram from 1984.  She stated that there was no evidence of acoustic trauma, typically a one-time event, in the Veteran's record.  This examiner provided a reasoned basis for her determination that she could not provide an opinion without resorting to speculation.  In reaching this conclusion, she had the claims file for review, specifically discussed evidence contained in the claims file, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.    

To the extent that the Veteran asserts that his current hearing loss disability is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed hearing loss disability and tinnitus because he does not have the requisite medical knowledge or training, and because such matter is beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that she could not provide an opinion regarding the etiology of the Veteran's hearing loss disability.  There is no other competent evidence demonstrating a relationship to service.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains evidence of bilateral hearing loss disability, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2016). 

Disability Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

	Depressive Disorder

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, Diagnostic Code 9434, a 30 percent evaluation is warranted for depression when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id.  

A 50 percent evaluation is warranted for depression when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in November 2016, and therefore the claim is governed by DSM-V.

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

On VA examination in June 2014, the diagnosis was persistent depressive disorder.  The examiner indicated that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran reported that he had been married for 27 years and that he and his spouse got along well.  He related that he was medically retired due to lung cancer after working for the department of corrections for 23 years.  The examiner indicated that the Veteran's symptoms included depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  He noted that the Veteran displayed some speech dysfluency initially, but that it subsided as the examination progressed.  He indicated that the Veteran appeared depressed.  

On VA examination in April 2017, the diagnosis was depressive disorder.  The examiner noted that the Veteran had experienced a recent exacerbation due to worsening physical health and family stressors.  The examiner indicated that the Veteran had occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The Veteran reported that he worked for approximately 20 years for a prison, and that he had difficulty performing job tasks due to stress and pain.  He also reported that he did not get along well with coworkers, supervisors, or prisoners.  He endorsed chronic fatigue and irritation, insomnia, and self-isolation.  He indicated that he was argumentative.  The examiner indicated that the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  He noted that the Veteran was cooperative and demonstrated a wide range of affect, which was congruent with the topic of the conversation.  He was alert and oriented, his grooming and hygiene were adequate.  He made appropriate eye contact and appeared to be of average intelligence.  There were no obvious cognitive problems.  Speech was fluent and thought processes were logical.  

		Period Prior to April 14, 2017

Having carefully reviewed the evidence of record, the Board concludes that an evaluation in excess of 30 percent is not warranted for the period prior to April 14, 2017.   

In this case, the Board observes that the Veteran's reported symptoms during this period included depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  The June 2014 VA examiner noted the Veteran's report that he had been married for 27 years, and that he and his wife got along well.  He acknowledged that the Veteran initially displayed some speech dysfluency, but that it subsided as the examination progressed.  He specified that the Veteran had Occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress.  In essence, the evidence reflects symptoms during the period in question that are best contemplated by the criteria for a 30 percent evaluation in that the Veteran experienced occupational and social impairment mild or transient symptoms.

While the Board accepts that the Veteran's psychiatric disorder affected his functioning during this period, the neither the lay nor medical evidence of record demonstrates occupational and social impairment with reduced reliability and productivity due to flattened affect, disordered speech, panic attacks, difficulty understanding complex commands, memory impairment, impaired judgment, impaired abstract thinking; or disturbances of motivation and mood that rise to the level of impairment required for a 50 percent evaluation.  Thus, it cannot be said that the evidence for this period, as a whole, reflects occupational and social impairment of the severity contemplated by the criteria for a 50 percent evaluation.  

In summary, the overall disability picture for the period prior to April 14, 2017 does not more nearly approximate the criteria for a schedular evaluation of 50 percent.   As such, the Board concludes that a 30 percent evaluation for the Veteran's depressive for this period is appropriate.  38 U.S.C. § 5107(b); Gilbert.

		Period from April 14, 2017

The Board also concludes that an evaluation in excess of 50 percent is not warranted for the period from April 14, 2017.  

In this case, the Board observes that the Veteran's reported symptoms during this period include irritability, self isolation, depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  While the examiner in 2017 noted difficulty in adapting to stressful circumstances, he ultimately concluded that, overall, depressive disorder was productive of occupational and social impairment with reduced reliability and productivity as a result of the symptoms identified during the examination.  In essence, the evidence reflects symptoms during the period in question that are best contemplated by the criteria for a 50 percent evaluation in that the Veteran experienced occupational and social impairment with reduced reliability and productivity due to his MDD.  

While the Board accepts that the Veteran's psychiatric disorder affects his functioning, the lay and medical evidence of record does not demonstrate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood; nor does it support a finding of total occupational and social impairment.  The evidence does not demonstrate obsessional rituals interfering with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of hygiene; or inability to establish and maintain effective relationships.  Thus, it cannot be said that the evidence as a whole reflects occupational and social impairment of the severity contemplated by the criteria for a 70 percent evaluation.  

In summary, the overall disability picture during this period does not more nearly approximate the criteria for a schedular evaluation of 70 percent.  As such, the Board concludes that a 50 percent evaluation for the Veteran's depressive disorder for this period on appeal is appropriate.  38 U.S.C. § 5107(b) (West 2012); Gilbert.

	Feet

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's right and left foot hammer toes have been rated pursuant to 
 Diagnostic Code 5282, which specifically provides ratings based on hammer toes. Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling. 38 C.F.R. § 4.71a.

On VA examination in February 2012, the diagnoses were hammer toes and claw foot.  The examiner also noted calluses.  The Veteran's history was reviewed.  He reported intermittent pain in the region of his calluses three times per week on prolonged standing.  He denied limitations with walking.  He denied effects on employment.  Physical examination revealed no indication of Morton's neuroma or metatarsalgia.  The examiner indicated that all toes were affected with hammer toes caused by claw foot.  The Veteran's feet were nontender aside from mildly tender calluses.  The plantar fascia were noted to be shortened bilaterally.  There was some limitation of dorsiflexion at the ankles.  There was no indication of hallux valgus, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  No other foot injuries were identified.  There was no evidence of bilateral weak foot.  The examiner noted that the Veteran had high arches bilaterally, and that the toes aligned normally and had normal range of motion.  Calluses were noted to be flesh colored with no cosmetic significance.  The examiner specified that hammertoes and calluses were manifest during service.  He noted that the Veteran also had claw foot, but that he was born with that disability and that it was not related to service.  

On VA examination in February 2015, the Veteran's history was reviewed.  The diagnosis was hammer toes affecting all toes.  No pain or tenderness was identified.  The plantar fascia were shortened, causing some limitation of dorsiflexion at the ankle.  The examiner indicated that there were no other foot injuries identified.  He specified that there were no current callosities.  He reiterated that there was no pain on physical examination, to include on weight bearing.  The Veteran stated that he could walk only one block.  He was noted to be using a cane.  The examiner indicated that the condition would impair physical but not sedentary jobs.   

On VA examination in May 2017, the diagnosis was bilateral hammer toes.  There were no calluses on examination.  The Veteran described sharp constant pain in the entirety of each foot.  He described weekly flare ups productive of moderate sharp pain.  He indicated that he could not walk more than one block or stand for more than 20 minutes.  The examiner identified excess fatigability, pain on movement, pain on weight bearing, pain on non-weight bearing, disturbance of locomotion, and interference with standing.  He indicated that there was no indication of other foot injury.  

The Veteran is in receipt of 10 percent evaluations for each foot pursuant to Diagnostic Code 5282 for hammer toes.  This is the maximum evaluation under this criteria.  The Board observes that higher evaluations are available for other disabilities of the feet; however, there is no evidence demonstrating flatfoot or malunion or nonunion of the tarsal or metatarsal bones.  While a diagnosis of claw foot has been noted, the February 2012 examiner specified that this disability was not related to service; rather, he stated that the Veteran was born with claw foot.  Thus, a higher evaluation is not available pursuant to the criteria for acquired claw foot.  Moreover, while higher evaluations are available for other foot injuries, examination reports specify that there is no indication of other foot injury.  

The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required to warrant higher evaluations for the Veteran's foot disability.  The Board therefore finds that the currently assigned evaluations are appropriate.

The Board notes that the Veteran is competent to report that his disability is worse. However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluations are appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  38 U.S.C. § 5107(b) (2012); Gilbert.

TDIU 

The Veteran asserts that he is unemployable due to his service-connected depressive disorder, evaluated as 30 percent disabling prior to April 14, 2017 and as 50 percent disabling from that date; and bilateral hammer toes, evaluated as 10 percent disabling for each foot.  His combined evaluation for compensation prior to April 14, 2107 was 50 percent, and his current combined evaluation for compensation is 60 percent.    

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  In this case, for the period considered, the Veteran does not meet the criteria under 38 C.F.R. § 4.16 for consideration of a TDIU.  

Records from the Social Security Administration reflect that the Veteran was determined to be disabled based on ischemic cardiomyopathy and right mammary carcinoma.  

In April 2017, a VA psychiatric examiner indicated the Veteran's report that he retired from his position with the department of corrections due to health problems and his depressive symptoms.  The examiner noted the Veteran's report that he had difficulty performing job tasks due to stress and pain, but also noted that his statement that his supervisors and coworkers believed he was able to perform job tasks adequately.  He opined that the Veteran's depressive symptoms were likely to mildly impair his occupational functioning during times of stress, but that he would be generally able to cope with job tasks under ordinary conditions.  

In May 2017, a VA examiner opined that the Veteran was able to work in an environment that allowed him to sit or use upper body movements only.  He concluded that the Veteran was unable to work in an environment requiring him to stand for longer than 20 minutes or to walk more than one block.  He specified that the Veteran was capable of performing work using assistive devices, and work involving sitting down, sedentary work and light work lifting up to 10 lbs.  He concluded that the Veteran was not capable of arduous or unlimited work, strenuous work.  He indicated that the Veteran could use his upper extremities to grasp and grip, reach overhead, and perform key boarding.   

Upon review of the evidence in this appeal, the Board finds that the evidence does not present an exceptional case that requires referral to the Director of the Compensation and Pension Service for extraschedular consideration of the Veteran's claim for a TDIU pursuant to 38 C.F.R. § 4.16(b).  In this regard, the record does not reflect that the Veteran's service-connected disabilities, depressive disorder and bilateral hammer toes, are productive of symptoms that render the Veteran unemployable.  Rather, examiners have noted that depressive disorder has a no more than mild impact on the Veteran's occupational functioning, and that while he is limited by his foot disability, it does not preclude employment.  

In summary, the Veteran is not entitled to a TDIU on a schedular basis, and moreover, the evidence does not present an exceptional case which warrants referral to the Director of the Compensation and Pension Service for extraschedular consideration. Accordingly, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU, and this claim must be denied. In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert.

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.

For the period prior to April 14, 2017, an initial evaluation in excess of 30 percent for depressive disorder is denied.

For the period from April 14, 2017, an initial evaluation in excess of 50 percent for depressive disorder is denied.

Entitlement to an evaluation in excess of 10 percent for right foot hammer toes with callouses is denied.

Entitlement to an evaluation in excess of 10 percent for left foot hammer toes with callouses is denied.

Entitlement to a TDIU is denied.



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


